Exhibit 99.2 CALEDONIA MINING CORPORATION AUGUST 08, 2011 Management’s Discussion and Analysis This discussion and analysis of the consolidated operating results and financial position of Caledonia Mining Corporation ("Caledonia”) is for the fiscal quarter ended June 30, 2011 and the period until August 8, 2011. It should be read in conjunction with the Unaudited Condensed Consolidated Financial Statements as at June 30, 2011 and the Annual Report for the year ended December 31, 2010, all of which are available from the System for Electronic Data Analysis and Retrieval at www.sedar.com or from Caledonia’s website at www.caledoniamining.com.These Unaudited Condensed Consolidated Financial Statements and related notes have been prepared using accounting policies consistent with IFRS and in accordance with International Accounting Standard 34 (“IAS 34”) – Interim Financial Reporting. A reconciliation of the previously disclosed comparative periods’ financial statements prepared in accordance with Canadian generally accepted accounting principles to IFRS is set out in Note 21 to these condensed financial statements. Note that all currency references in this document are to Canadian Dollars. Contents of the MD&A 1. Forward Looking Statements 2. Overview 3. Highlights for the Quarter ended June 30, 2011 (2nd Quarter 2011) 4. Summary Financial Results for the 2nd Quarter 2011 5. Operations at the Blanket Gold Mine, Zimbabwe Safety, Health and Environment Social Investment Gold Production Operating Costs Underground Capital Projects Mineral Reserves and Resources Indigenization Risks Opportunities Outlook 6. Exploration and Project Development Base Metals: Nama Copper/Cobalt Project – Zambia Gold: Zimbabwe PGE/Ni/Cu: Rooipoort (including Grasvally) and Mapochsgronde - South Africa 7. Investing 8. Financing 9. Liquidity and Capital Resources Off-Balance Sheet Arrangements Related Party Transactions Critical Accounting Policies Securities Outstanding Controls Qualified Persons 1.FORWARD LOOKING STATEMENTS This Management Discussion and Analysis contains certain forward-looking statements relating but not limited to Caledonia’s expectations, intentions, plans, and beliefs.Forward-looking information can often be identified by forward-looking words such as “anticipate”, “believe”, “expect”, “goal”, “plan”, “intend”, “estimate”, “could”, “should”, “may” and “will” or similar words suggesting future outcomes, or other expectations, beliefs, plans, objectives, assumptions, intentions or statements about future events or performance.Forward-looking information may include reserve and resource estimates, estimates of future production, unit costs, costs of capital projects and timing of commencement of operations, and is based on current expectations that involve a number of business risks and uncertainties.Factors that could cause actual results to differ materially from any forward-looking statement include, but are not limited to, failure to establish estimated resources and reserves, the grade and recovery of ore which is mined varying from estimates, capital and operating costs varying significantly from estimates, delays in obtaining or failures to obtain required governmental, environmental or other project approvals, inflation, changes in exchange rates, fluctuations in commodity prices, delays in the development of projects and other factors.Forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results to differ materially from expected results. Potential shareholders and prospective investors should be aware that these statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from those suggested by the forward-looking statements.Shareholders are cautioned not to place undue reliance on forward-looking information.By its nature, forward-looking information involves many assumptions, risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and various future events will not occur.Caledonia undertakes no obligation to update publicly or otherwise revise any forward-looking information whether as a result of new information, future events or other such factors which affect this information, except as required by law. 2.OVERVIEW Caledonia is an exploration, development and mining corporation focused on Southern Africa.TheCorporation’s primary assets are an operating gold mine in Zimbabwe (the “Blanket Mine”), a base metals exploration project in Zambia (the “Nama Property”) and platinum and base metal (PGE) projects in South Africa (“Rooipoort/Mapochs”). Caledonia’s shares are listed on the Toronto Stock Exchange as “CAL”, on London’s AIM as “CMCL” and are also traded on NASDAQ-OTCBB as “CALVF”. The Corporation’s business model is to identify and/or acquire properties or projects early in the development cycle which have the potential to become viable operations, and then add value by developing the asset, either as an operator or through joint venture agreements.The possibility of divestiture in whole or part will be considered at different points in time and will be governed by the benefit to shareholders. 3.HIGHLIGHTS FOR THE QUARTER ENDED JUNE, 30 2011 (“2nd QUARTER 2011”) · Gold produced at the Blanket Mine in Zimbabwe increased by 12% to 8,226 ounces from the 7,322 ounces produced in the preceding quarter.Gold production in the quarter was 141% higher than the 3,408 ounces of gold produced in 2nd quarter 2010. · The average price per ounce of gold sold in the 2nd quarter of 2011 was US$1,512 compared to US$1,192 in the 2nd quarter of 2010. · Gross Profit (i.e. before depreciation, amortization and administrative expenses) was $6,226,000 compared to $1,534,000 in the 2nd quarter of 2010. · Caledonia recorded net profit before tax of $3,836,000 compared to $413,000 in the 2nd quarter of 2010. · Average gold recovery increased to 92.9% from 92.2% in the first quarter 2011, reflecting the recent investment in the milling and Carbon-in-Leach (“CIL”) circuits. 2 · Cash operating costs at the Blanket Mine in the quarter were US$585 per ounce of gold produced, compared to US$648 per ounce in the 1st quarter of 2011 and US$816 per ounce in the 2nd quarter of 2010. · Blanket made statutory payments in the quarter totalling US$3,307,000 (US$1,442,000 – Q1 2011) in respect of direct and indirect taxes, royalties, licence fees and other payments to the Government of Zimbabwe. · At June 30, 2011 the Corporation had cash and cash equivalents (net of the bank overdraft) of $2,612,000 (March 31, 2011 $1,406,000). · The 2011 drilling program commenced in March 2011 at the Konkola West area of the Nama base metals project in Zambia to identify whether typical copper-belt type mineralisation, which is the primary type of mineralisation found in Zambian copper and cobalt deposits, exists similar to that on the adjacent property to the east of the Nama Licence Area. This initial phase of the drilling programme, which comprises 4 holes, continues. At the end of the 2nd quarter, 2 holes had been drilled and the drill rig was being moved to the 3rd hole.The conclusions arising from this program will be made available when management has received and evaluated all of the results of this stage of the program.This is anticipated to be in the 4th Quarter of 2011. 4.SUMMARY FINANCIAL RESULTS FOR 2nd QUARTER 2011 The table below set out the unaudited condensed consolidated profit and loss for the three months and the six months ended June 30, 2011 and 2010. Condensed Consolidated Statement of Comprehensive Income (unaudited) (In thousands of Canadian dollars except per share amounts) For the 3 months ended June 30 For the 6 months ended June 30 $ Revenue Royalty ) Production costs ) Amortization ) Gross profit Administrative expenses ) Share-based payment - - ) - Results from operating activities Finance income - 63 - Finance expense ) Profit before income tax Income tax expense ) (2
